
	
		II
		110th CONGRESS
		1st Session
		S. 1806
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2007
			Mr. Leahy (for himself,
			 Mr. Craig, Mr.
			 Bingaman, and Mr. Roberts)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To restore to the judiciary the power to
		  decide all trademark and trade name cases arising under the laws and treaties
		  of the United States by repealing the prohibition on recognition by United
		  States courts of certain rights relating to certain marks, trade names, and
		  commercial names and impediments to registration of such marks, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Judicial Powers Restoration Act of
			 2007.
		2.PurposeThe purpose of this Act is to restore to the
			 judiciary the power to decide all trademark and trade name cases arising under
			 the laws and treaties of the United States by repealing the prohibition on
			 recognition by United States courts of certain rights relating to certain
			 marks, trade names, and commercial names and impediments to registration of
			 such marks.
		3.Repeal
			(a)In
			 generalSection 211 of the
			 Department of Commerce and Related Agencies Appropriations Act, 1999 (as
			 contained in section 101(b) of division A of Public Law 105–277; 112 Stat.
			 2681–88) is repealed.
			(b)RegulationsNot later than 30 days after the date of
			 enactment of this Act, the Secretary of the Treasury shall issue such
			 regulations as are necessary to carry out the repeal made by subsection (a),
			 including removing or revoking any prohibition on transactions or payments to
			 which subsection (a)(1) of section 211 of the Department of Commerce and
			 Related Agencies Appropriations Act, 1999 applied.
			
